DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments, see Pre-Brief, filed 10/14/2020, with respect to the rejection(s) of claim(s) 1 and 6-9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nohra and Pagaila.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nohra et al. (US2011/0294443) in view of Pagaila et al. (US7618846).
To claim 1, Nohra teach a high-frequency module comprising: 
a first circuit (508 of Fig. 5, LC notch filter) composed of a group of passive elements including at least one inductor and at least one capacitor (222 of Fig. 4 and 516 of Fig. 5; paragraph 0044, LC notch filter 508 corresponds to the LC notch filter 208 as discussed above 
a second circuit (another 508 of Fig. 5, LC notch filter) including at least one active element (518 of Fig. 5, transistor), the at least one capacitor of the first circuit and the at least one active element of the second circuit being formed in a single chip device (paragraphs 0043-0044, 500 of Fig. 5 is an IC chip, which means both capacitor 516 and transistor 518 reside in the same chip device), wherein 
the at least one inductor includes a conductive wire to mount the single chip device on an external circuit substrate (paragraph 0048, each of the inductor connections 520 are coupled to a grounded portion 718 of the PCB 720 via a bondwire inductor 716, wherein PCB is external circuit substrate),
the inductor and the capacitor are grounded by a common ground electrode (Fig. 4, inductor 222 and capacitor 218 are grounded by a common ground 206), 
the common ground electrode is formed on an external circuit substrate and includes a land to which the conductive wire is bonded (paragraph 0048, each of the inductor connections 520 are coupled to a grounded portion 718 of the PCB 720 via a bondwire inductor 716, wherein common ground electrode and land are inherent to said grounded portion of the PCB, 
a land electrode (520 of Fig. 5, inductor connection) used for forming the conductive wire is also formed in the single chip device (paragraphs 0044, 0048, inductor connection is considered land electrode), and 

But, Nohra do not expressly disclose the chip device includes a ground via that grounds the capacitor, the common ground electrode also being connected to the ground via.
However, ground via is a well-known grounding technique for IC chip, which would have been obvious to one of ordinary skill in the art to incorporate and recognize connection of IC chip’s ground via to common ground electrode of external circuit, which makes said ground via grounds the capacitor either directly or indirectly due ground interconnection sharing.
	Pagaila teach a semiconductor circuit comprising inductors and capacitors (column 4 line 66 to column 5 line 8), wherein grounding of said semiconductor circuit may be implemented by ground via (226, 228, 246, 248 of Fig. 8, 286, 288, 306, 308 of Fig. 9; conductive through hole vias or THV) and conductive wire (272 of Fig. 8, 334 of Fig. 9; bond wires), wherein said ground via and conductive wire are connected to a common ground (262 of Fig. 8, 332 of Fig. 9; interconnect contact structure), which shows obvious grounding implementation in Nohra’s high-frequency chip.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Pagaila into the apparatus of Nohra, in order to implement chip grounding by design preference.


To claim 7, Nohra and Pagaila teach a high-frequency module (as explained in response to claim 1 above).



Alternatively, claims 1 and 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (hereafter as AAPA, citation from PGPub US2014/0145898) in view of Zhang et al. (US2009/0273413).
To claim 1, AAPA teach a high-frequency module comprising: 
a first circuit (902P of Fig. 8, passive circuit forming region in which a band pass filter is formed) composed of a group of passive elements including at least one inductor and at least one capacitor (paragraphs 0006-0007, 121-123 capacitors, 111P-113P inductors);
a second circuit (901P of Fig. 8, active circuit forming region in which switch and other elements are formed) including at least one active element (paragraph 0007), the at least one capacitor of the first circuit and the at least one active element of the second circuit being formed in a single chip device (10P of Fig. 8, paragraph 0005), wherein 
the inductor and the capacitor are grounded by a common ground electrode (inductor and capacitor within a LC circuit of a band pass filter are well-known to be grounded together, which makes direct or indirect connections to a common ground electrode to be obvious, hence Official Notice is also taken), and
a land electrode (land electrode is inherent underneath of said inductor) and the capacitor are directly connected to the same substrate (both inductor and capacitor are on the same IC region that would be on the same substrate).
But, AAPA do not expressly disclose the at least one inductor includes a conductive wire to mount the single chip device on an external circuit substrate,	the chip device includes a 
	Zhang teach an integrated circuit chip having capacitor connected to a common ground through a ground via (42d of Figs. 2 & 4, paragraph 0020) and an inductor (56 of Figs. 2 & 3) using wire bond grounded externally (paragraph 0022).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zhang into the apparatus of AAPA, in order to implement chip grounding by design preference.

To claim 7, AAPA and Zhang teach a high-frequency module as explained in response to claim 1 above.


To claim 6, AAPA and Zhang teach claim 1.
AAPA and Zhang teach wherein the first circuit is a band pass filter connected to an antenna, and the second circuit is a switch circuit that is connected to the bandpass filter (taught by AAPA).

To claims 8-9, AAPA and Zhang teach claims 1 and 7.



AAPA in view of Liu et al. (US2007/0007622), Miyazawa (US6680533), or Wang et al. (US6424223) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and combine, in order to implement chip grounding by design preference



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 11, 2021

/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665